 In theMatter of STUDEBAKER CORPORATION,AVIATIONDIvTsIoNandUNITEDOFFICE & PROFESSIONALWORKERS OF AMERICA,C. I. O.Case No. 13-R- 596.-Decided November 24, 1944Mr. W. S. Gundeck,of Chicago, Ill., for the Company.Mr. Ben Meyers,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,iSTATEMENT OF THE CASEUpon petition duly filed by United Office & Professional Workersof America, C. I. 0., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Studebaker Corporation, Aviation Division, Chicago,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before.David Karasick, Trial Examiner.Said hearing was held at Chicago,Illinois, on October 25, 1944.The Company and the Union appearedat and participated in the hearing.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStudebaker Corporation is a Delaware corporation.We are hereconcerned with its Aircraft Division at Chicago, Illinois, where it is'Athough International Union,United Automobile,Aircraft& Agricultural ImplementWorkers of America,Local 993,C I 0, herein called theUAW-CIO, wasserved with Noticeof Hearing,it did not appear.59 N. L.R. B., No. 96.,_472 STUDEBAKER CORPORATION, -AVIATIONDIVISION473engaged in the manufacture of war materials.During 1943 the Com-pany purchased raw materials for use at its Aircraft Division valuedin excessof $1,000,000, 85 percent of which was shipped to it frompoints outside the'State of Illinois.During the same period the Com-pany manufactured products at its Aircraft Division valued in excessof $300,000,000, all of which was shipped to points outside the Stateof Illinois.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Office & Professional Workers of America is a labor organ-ization affiliatedwith the Cbnghess of I'ndutrial ;Organizations,admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1944, the Union requested the Company to recognizeitas the exclusive collective bargaining representative of certainemployees at the Aircraft Division.The Company refused thisrequest.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all office and clerical employees of the Com-pany listed in Appendix A, but excluding the employees listed inAppendix B, constitute an appropriate unit.The only controversywith respect to the unit concerns stenographers to-department heads,foremen's clerks, and tool record clerks.The Company employs stenographers or stenographer-secretariesto department heads in Departments 303, 309, 311, 317, 319, 327, 329347, and 359.They agree that such employees in Departments 303,311, and 329 should be excluded. In addition, the Company would ex-elude those in the other enumerated departments while the Unionwould include, them.The employees in dispute take dictation fromdepartment heads dealing with grievances and labor relations and arein possession of all records with respect thereto.It appears that each2The Field Examiner reported that the Union presented 73 authorization cardsThereare approximately 200 employees in the appropriate unit. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDof them spends about 5Q percent of his time in work dealing with laborrelations.In accordance with our usual practice respecting employeeshandling labor relations matters, we shall exclude these employeesfrom the unit.3The Company employs 26 foremen's clerks.They perform the sametype of work for the foremen as the stenographers to the departmentheads do for the latter, with the exception that they take no dictation.The foremen's clerks maintain complete files of the personnel in theirrespective departments, and have knowledge of matters which arescheduled to be heard as grievances. It appears that they spend about75 percent of their time in work dealing with labor relations.Weshall exclude them from the unit .4'The Company employs 12 tool record clerks who keep records of toolcosts and inventories.The latter, are kept confidential upon requestof the United States Army Air Forces.The confidential nature ofthe work performed by the tool record clerks does not in any way relateto labor relations matters.Accordingly, we shall include them in theunit.5'We find that all office and clerical employees at the Aviation Divisionof the Company, listed in Appendix A, including tool record clerks,but excluding employees listed in Appendix B, stenographers to de-partment heads, foremen's clerks, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise, effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act .6V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby8Matter of General Cable Corporation,55 N. L. R. B. 1143.4Matterof St.John'sRiver Shipbuilding Company,52 N. L. R. B. 12.5Matterof OliverFarm Equipment Company,53 N. L.R. B. 202.°The production and maintenance employees of the Company are presently covered bya contract between the Company andthe UAW-CIO.None of the employees in the unitfound appropriate in the instant proceeding are covered by that contract. STUDEBAKER CORPORATION,AVIATIONDIVISION475DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Studebaker Corpo-ration, Aviation Division, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United. Office& Profesional Workers of America, C. I. O. for the purposes of collec-tive bargaining.APPENDIX ADepartment #303Typist-clerkChief clerksTelephone operatorsSwitchboard operatorsClerksMimeograph and ditto machineoperatorsDepartment #309Typist-clerksDepartment #311Typist-clerksClerksStenographersTypist and file clerkClerks-lay outBlueprint machine operatorsBlueprint file clerksBlueprinttracing clerkand gen-eral utilityDesigners-toolDepartment #319Calculator operatorsClerksMachine operatorsCost clerksAccounting clerksTypists-clerkTypist and file clerksDepartment #327 _Junior laboratory assistantsChemistsTypists-clerkX-ray techniciansX-ray darkroom techniciansInstrument repair menMetallurgistsRoutine chemistsExperimental chemistsSample room laboratory assist-antsI 476DECISIONS OF NATIONALDepartment #329Typist-clerksFile clerksTypist and file clerkDepartment #347Typists and file clerksMachine operatorsTypist-clerksLABOR RELATIONS BOARDDepartment #353Typist-clerkDepartment #355Typist-clerksDepartment #359Typist-clerkAPPENDIX BDepartment #303Tool trouble manAssistant to plantmanagerStenographersSupervisors of Traffic DepartmentWaste material disposal supervisorMachine trouble manSpecial assignments clerksClerk-production recordsDepartment #309Assistant purchasing agentsFollow-up menDepartment #311Production engineersTool supervisorsTime-study menGrinding wheel menStenographer-secretaryTime-study and lay-out menTool expeditorsDepartment #317Engineering representativesPaymasterSupervisor clerical and controlChief plant accountantSupervisor Tabulating DepartmentSupervisor cost and general accountingDepartment #323(Industrial Rela-tions Department)All employees STUDEBAKER CORPORATION, AVIATION DIVISION477Department#327Chief metallurgistChief chemistAssistant chief metallurgistsSupervisor X-ray laboratorySupervisor - spectrographer,Department #329StenographerClerk-tool recordDepartment #363NursesMale nurses